


LONG TERM STANDBY COMMITMENT TO PURCHASE


This Long Term Standby Commitment to Purchase (“Commitment”) is made as of
August 31, 2015 between the Federal Agricultural Mortgage Corporation (“Farmer
Mac”), a corporation organized and existing under the laws of the United States
of America and National Rural Utilities Cooperative Finance Corporation,
organized and existing under the laws of the District of Columbia (“CFC” or
“Seller”).


WHEREAS, the Seller and Farmer Mac each desire to enter into this Commitment,
which permits the Seller, at its option, to sell Qualified Loans within a
defined portfolio of Qualified Loans to Farmer Mac from time to time during the
life of the defined portfolio and obligates Farmer Mac to purchase such
Qualified Loans, all under the terms and conditions set forth in this
Commitment; and
WHEREAS, the Seller and Farmer Mac have identified a portfolio of Qualified
Loans that the parties desire to make subject to the terms and conditions of
this Commitment; and


WHEREAS, the Seller and Farmer Mac seek to create a procedure by which the
Seller may add additional Qualified Loans to such portfolio from time to time.


NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth in this Commitment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Farmer Mac and the Seller
agree as follows:


ARTICLE I


DEFINED TERMS


Whenever used in this Commitment, the following words and phrases have the
following meanings:


Average Equity to Total Assets: As defined in the Servicing Agreement.


Average Equity to Total Capitalization Ratio: As defined in the Servicing
Agreement.


Average Long-Term Debt to Net Utility Plant Ratio: As defined in the Servicing
Agreement.


Average Modified Debt Service Coverage Ratio—Distribution: As defined in the
Servicing Agreement.


Average Modified Debt Service Coverage Ratio—G&T: As defined in the Servicing
Agreement.
Borrower Rating: The borrower rating assigned by the Seller to a Qualified Loan
from time to time in accordance with the Seller’s internal risk rating system.

CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

2



Business Day: Any day other than a Saturday, Sunday or other day Farmer Mac or
the Seller is closed for business.


Charter Act: The Farmer Mac Charter Act in Title VIII of the Farm Credit Act of
1971 (12 U.S.C. §§2279aa et seq.), as amended and in effect from time to time.


Commitment Term: From the Effective Date of this Commitment through and
including the date on which all Qualified Loans have been purchased or
securitized or deemed paid in full (through scheduled payments, prepayments,
liquidation or otherwise).


Debt to EBITDA Ratio: As defined in the Servicing Agreement.


Defaulted Qualified Loan: Any Qualified Loan that is delinquent in payment for
ninety (90) or more consecutive days or otherwise in material non-monetary
default, except as otherwise provided in Article V herein. A Defaulted Qualified
Loan that was a Qualified Loan on the date it was added to the Portfolio will be
a Qualified Loan for purposes of this Commitment unless the terms of such loan
are modified by the Seller, without the consent of Farmer Mac, in a manner that
is not authorized under Section 5.01(d) of the Servicing Agreement, except as to
(a) subpart (ii) thereof with respect to interest rate conversions or repricings
in the ordinary course of business, and (b) subpart (vii) thereof.


Delinquency Report: The report providing information with respect to any
delinquent Qualified Loan included in the Portfolio, as provided monthly to
Farmer Mac by the Seller pursuant to Section 4.04. The Delinquency Report shall
be provided in a Microsoft Excel (XLS) format in accordance with the file
specifications reasonably required by Farmer Mac and shall include a description
of proposed remedial actions to be taken by the Seller. The current required
file specifications for the Delinquency Report are set forth in Exhibit G to
this Commitment.


Delivery Date: The date on which the Seller sells a Qualified Loan in the
Portfolio to Farmer Mac, which, in the case of Defaulted Qualified Loans, shall
be the date that Farmer Mac disburses the purchase proceeds in accordance with
Section 5.01, and, in the case of Flex Qualified Loans, shall be the date of
delivery of a Qualified Loan to Farmer Mac pursuant to Section 5.02.


Effective Date: The date this Commitment is executed, except with respect to
Qualified Loans listed on a Qualified Loan Schedule delivered to Farmer Mac by
the Seller pursuant to Section 4.02(b), in which case the Effective Date shall
be the first day of the month following receipt of such Qualified Loan Schedule
by Farmer Mac.


Eligible Class A Member: Each Class A Member of CFC, as described in CFC’s
Bylaws currently in effect, that satisfies the following criteria on the
Effective Date of such Member’s Qualified Loan:


(a)Such Member’s Average Long-Term Debt to Net Utility Plant Ratio does not
exceed 90%;
(b)Such Member’s Average Modified Debt Service Coverage Ratio—Distribution is at
least 1.35;

CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

3



(c)Such Member’s Average Equity to Total Assets is at least 20%; and


(d)Such Member’s Qualified Loan has a Facility Rating of “4.9” or lower.


Eligible Class B Member: Each Class B Member of CFC, as described in CFC’s
Bylaws currently in effect, that satisfies the following criteria on the
Effective Date of such Member’s Qualified Loan:


(a)Such Member’s Average Equity to Total Capitalization Ratio at least 25%;


(b)Such Member’s Average Modified Debt Service Coverage Ratio—G&T is at least
1.15;
(c)Such Member’s Average Equity to Total Assets is at least 10%;


(d)Such Member’s Debt to EBITDA Ratio is no greater than 12; and


(e)Such Member’s Qualified Loan has a Facility Rating of “4.9” or lower.


Event of Default: An event described in Article VIII.


Facility Rating: The facility rating assigned by the Seller to a Qualified Loan
from time to time in accordance with the Seller’s internal risk rating system.


Flex Qualified Loan: Any Qualified Loan that complies, on the date of its sale
to Farmer Mac, with the standards set forth herein for a Qualified Loan.


Governmental Body: Any Federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality having
jurisdiction over the parties.


Liquidated Qualified Loan: Any defaulted Qualified Loan, including any Qualified
Loan as to which the related Mortgaged Property is held by Farmer Mac, as to
which the Seller has determined that all amounts it expects to recover from or
on account of such Qualified Loan have been recovered and have been
appropriately distributed.


Liquidation Expenses: Expenses incurred by or on behalf of Farmer Mac or the
Seller in connection with the liquidation of any defaulted Qualified Loan,
including, without limitation, legal fees and expenses, brokerage commissions
paid to third parties, any unreimbursed amounts expended for hazard insurance
and environmental reports respecting the related Qualified Loan and any related
and unreimbursed expenditures for real estate and conveyance taxes or for
property restoration or preservation.


Liquidation Proceeds: For any Defaulted Qualified Loan purchased by Farmer Mac
hereunder, cash (including insurance proceeds) received in connection with
Farmer Mac’s liquidation of such Defaulted Qualified Loan and, if applicable,
ultimate disposition of related property securing such Qualified Loan.


Loan Activity Report: The report regarding activity with respect to each
Qualified Loan included in the Portfolio, as provided monthly to Farmer Mac by
the Seller pursuant to

CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

4

Section 4.04. The Loan Activity Report shall be based on actual payment activity
and provided in a Microsoft Excel (XLS) format in accordance with the file
specifications reasonably required by Farmer Mac. The current required file
specifications for the Loan Activity Report are set forth in Exhibit F to this
Commitment.


Loan Agreement: An original loan agreement to which the applicable borrower is a
party and providing for the Qualified Loan which is evidenced by the related
Mortgage Note and, if applicable, secured by the related Mortgage.


Loan Setup File: The information about each Qualified Loan added to the
Portfolio, as provided to Farmer Mac by the Seller pursuant to Section 4.04. The
Loan Setup File shall be provided in a Microsoft Excel (XLS) format in
accordance with the file specifications reasonably required by Farmer Mac. The
current required file specifications for the Loan Setup File are set forth in
Exhibit E to this Commitment.


Loss Reserve Amount: With respect to any Defaulted Qualified Loan, the amount,
if any, by which (a) the sum of the amounts due as described in paragraphs
5.01(b)(I)(iv) and (v) (or paragraphs 5.01(b)(II)(iv) and (v), as applicable)
hereof exceeds (b) (x) Liquidation Proceeds less (y) Liquidation Expenses not
theretofore reimbursed to either Farmer Mac or the Seller, as appropriate, less
(z) the sum of the amounts described in paragraphs 5.01(b)(I)(i) and (ii) (or
paragraphs 5.01(b)(II)(i) and (ii), as applicable) hereof. Liquidation Proceeds
and Liquidation Expenses shall be allocated among all then outstanding loans
from Seller to the borrower, including such Defaulted Qualified Loan.


MBS: Securities issued and/or guaranteed by Farmer Mac that are secured as to
100% of the outstanding principal amount by Qualified Loans.


Mortgage: An original mortgage, deed of trust or other instrument that
constitutes a first lien on an interest in real property securing the Mortgage
Note. Such Mortgage may be an RUS form of mortgage, a CFC form of mortgage, the
form specified by another lender and agreed to by CFC, or an indenture of trust
substantially in the form as is usual and customary for rural electric utility
borrowers. It is understood that some of the Mortgages provide that one or more
promissory notes may be secured by such Mortgage without being specifically
identified in such Mortgage and without such Mortgage being amended to reflect
such fact.


Mortgage File: The following documents pertaining to the applicable Qualified
Loan:


(a)an original or copy of the Mortgage Note endorsed without recourse to Farmer
Mac (or to such other Person as directed by Farmer Mac), with all necessary
intervening endorsements showing a complete chain of endorsement from the
originator to the Seller, if applicable;


(b)if the Qualified Loan is secured by real property, a copy of the applicable
Mortgage;


(c)an original or copy of each amendment to the Mortgage Note and, if the
Qualified Loan is secured by real property, a copy of each amendment to the
Mortgage in Seller’s possession;









CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

5

(d)an original or copy of the Loan Agreement;


(e)a copy of the Opinion of Counsel of borrower’s counsel; and


(f)if the Qualified Loan is secured by real property, copies of any other
security documents (including any UCC-1, UCC-2 or UCC-3 financing statement),
that evidence the creation or perfection of a security interest in the related
real property and are in the possession of or within the control of the Seller.


Mortgage Note: A promissory note or other evidence of indebtedness of a borrower
under a Qualified Loan, together with all riders thereto and amendments thereof.


Opinion of Counsel: A written opinion of counsel of a law firm reasonably
acceptable to the recipient thereof. Any Opinion of Counsel may be provided by
in-house counsel of a Person if reasonably acceptable to the addressee thereof.


Optional Removal Trigger: With respect to any pool of Qualified Loans identified
on a Qualified Loan Schedule, the amount specified, if any, in the Qualified
Loan Schedule as to which the Seller would be permitted to remove the pool of
Qualified Loans from the Portfolio under Section 10.01(b) if the aggregate
unpaid principal balance of the Qualified Loans remaining in the pool is equal
to or less than such specified trigger amount, which shall be stated in the
Qualified Loan Schedule as a percentage of the aggregate outstanding principal
balance of the Portfolio as of the Effective Date.


Permitted Lien: A pledge of any Qualified Loan identified on a Qualified Loan
Schedule pursuant to any of the following, as any such document may be amended,
restated, supplemented, substituted or otherwise modified from time to time, and
as any identified trustee or collateral agent may be substituted from time to
time: (i) the Indenture dated as of February 15, 1994, as amended on September
15, 1994 by and between CFC and U.S. Bank National Association, as successor
Trustee; (ii) the Indenture dated as of October 25, 2007, by and between CFC and
U.S. Bank National Association, as Trustee; (iii) the Amended, Restated and
Consolidated Bond Guarantee Agreement, dated as of December 13, 2012, by and
between CFC and the United States of America, acting through the Rural Utilities
Service; (iv) the Amended, Restated and Consolidated Pledge Agreement, dated as
of December 13, 2012, by and among CFC, the United States of America, acting
through the Rural Utilities Service, and U.S. Bank National Association, as
Collateral Agent; (v) the Second Amended, Restated and Consolidated Pledge
Agreement, dated as of July 31, 2015, by and among, CFC, Farmer Mac, U.S. Bank
National Association, as Collateral Agent, and Farmer Mac Mortgage Securities
Corporation, as Note Purchaser; or (vi) any indenture, bond guarantee agreement
or pledge agreement with U.S. Bank National Association, the United States of
America acting through the Rural Utilities Service, Farmer Mac, Farmer Mac
Mortgage Securities Corporation, or party of similar character, establishing a
similar funding program secured by the pledge of certain CFC loans.


Person: An individual, a corporation, a partnership, an association, a trust or
any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.


Portfolio: All of the groups of Qualified Loans, identified on each of the
Qualified Loan Schedules signed by the parties hereto and delivered to Farmer
Mac in connection with this



CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

6

Commitment and incorporated herein by reference, which are subject to this
Commitment and are eligible to be sold to Farmer Mac under the terms and
conditions set forth in this Commitment. Additional pools of Qualified Loans may
be added to the Portfolio under this Commitment with the written concurrence of
both parties.


Qualified Loan: Any loan, or an interest in a loan (including a Qualified
Participation Interest), for an electric facility that satisfies the following
criteria, meets the requirements of this Commitment on its Effective Date and
which is identified in the Portfolio or which is added to the Portfolio as
provided for herein:


(a)The Borrower is either an Eligible Class A Member, an Eligible Class B Member
or other Class A or B Member of CFC as approved by Farmer Mac, that has
received, or is eligible to receive, a loan from RUS under the Rural
Electrification Act of 1936.


(b)Such loan is payable in full upon maturity or amortizes on a level principal
or level debt service basis.
    
(c)Interest is payable on such loan monthly, quarterly, semi-annually or
annually, as specified in the applicable Loan Agreement.


(d)On its Effective Date, the Seller will have at least one other loan to the
same borrower in the Seller’s portfolio. In addition, on its Effective Date, it
will be the intention of the Seller to maintain a credit relationship with such
borrower until such time as the loan to such borrower added to the Portfolio
pursuant to this Commitment is repaid in full.


(e)No event of default with respect to such loan shall have been declared by the
Seller and be continuing on the Effective Date.


(f)Such loan is a performing loan and is not more than thirty (30) days
delinquent in payment.


(g)Such loan shall have been documented in accordance with the Seller’s existing
practices and procedures at the time, and in form and substance that are
substantially similar to the documentation used by Seller for loans of similar
character in the Seller’s own loan portfolio as of its Effective Date.


(h)The principal balance of such loan, when aggregated with (x) the aggregate
principal balance of all loans to the same borrower previously added to the
Portfolio hereunder and (y) the aggregate principal balance of all loans to the
same borrower previously sold by Seller to Farmer Mac, will not exceed
$50,000,000 (or any higher amount permitted by Farmer Mac and communicated to
Seller in writing).


(i)With respect to any loan, the Borrower of which is a Class B Member, the
principal balance of such loan, when aggregated with (x) the aggregate principal
balance of all other loans to Class B Members previously added to the Portfolio
hereunder, (y) the aggregate principal balance of all loans previously sold by
Seller to Farmer Mac with respect to Class B Members, and (z) the aggregate
principal balance of all loans previously pledged by Seller to Farmer Mac with
respect to Class B Members, will not exceed $2.0 billion (or any higher amount
permitted by Farmer Mac and communicated to Seller in writing).





CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

7

Qualified Loan Schedule: A listing of Qualified Loans in a form reasonably
required by Farmer Mac. The current form of Qualified Loan Schedule required by
Farmer Mac is attached as Exhibit D to this Commitment.


Qualified Participation Interest: An undivided interest in a mortgage loan,
including the related mortgage or deed of trust. The related mortgage loan must
be a Qualified Loan, and the ratio of the principal balance of the Qualified
Participation Interest to the principal balance of the underlying loan will be
determined at the time the Qualified Participation Interest is placed into the
Portfolio. A Qualified Participation Interest, if transferred to Farmer Mac
pursuant to the terms of this Commitment, will have first priority or shared
pari passu right in payment and liquidation to the interest not transferred to
Farmer Mac. The documentation evidencing the transfer of a Qualified
Participation Interest will be agreed upon between the Seller and Farmer Mac at
the time the initial Qualified Participation Interest is transferred to Farmer
Mac either as a Defaulted Qualified Loan or a Flex Qualified Loan.


Repurchase Price: With respect to any Qualified Loan, the unpaid principal
balance thereof together with accrued and unpaid interest thereon to the date of
repurchase.


Reserve Amount Total Limit: If applicable, as indicated in the related Qualified
Loan Schedule for a pool of Qualified Loans, the maximum aggregate amount of
Reserve Payments to be paid by Seller to Farmer Mac during the term of this
Commitment. The Reserve Amount Total Limit shall equal with respect to each pool
of Qualified Loans listed on a Qualified Loan Schedule, the percentage (as
specified in the related Qualified Loan Schedule) of the aggregate outstanding
principal balance of the Portfolio as of the Effective Date.


Reserve Payment: If applicable, as indicated in the related Qualified Loan
Schedule for a pool of Qualified Loans, an amount to be paid by Seller to Farmer
Mac to mitigate a Loss Reserve Amount that Farmer Mac would otherwise incur with
respect to a Defaulted Qualified Loan. Such amount shall equal the lesser of
(a) the Loss Reserve Amount; and (b) the Reserve Amount Total Limit. The amount
of a Reserve Payment shall be reduced by the amount that the aggregate of all
Reserve Payments made over the term of this Commitment exceeds the Reserve
Amount Total Limit.


Regulatory Authority: Any federal or state governmental authority charged with
regulation, supervision, examination and enforcement authority over the Seller
and the Seller’s underwriting and servicing practices.


Risk Rating Methodology: The Seller’s current internal risk rating methodology
for determining Facility Ratings or Borrower Ratings.


RUS: The Rural Utilities Service of the United States Department of Agriculture,
acting by and through the Administrator of the Rural Utilities Service, and
including any successor agencies or departments.


Servicing Agreement: The Amended and Restated Master Sale and Servicing
Agreement between Farmer Mac and CFC dated as of August 12, 2011.









CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

8





Standby Purchase Commitment Fee: The periodic amount due Farmer Mac from the
Seller for this Commitment. Such amount with respect to any Qualified Loan
included in the Portfolio shall be paid in monthly payments in arrears in an
amount equal to 1/12th of the applicable fee, multiplied by the unpaid principal
balance of such Qualified Loan, as reported monthly by the Seller in accordance
with Section 4.04. The applicable fee for any particular Qualified Loan shall be
as agreed upon between the parties and set forth in a Qualified Loan Schedule
signed by both parties.


Solely for purposes of this definition of Standby Purchase Commitment Fee, the
term “unpaid principal balance of such Qualified Loan” shall mean the unpaid
principal balance of such Qualified Loan, calculated as of the first day of the
month prior to the month in which the Standby Purchase Commitment Fee is to be
paid.


Termination Event: With respect to either the Seller or Farmer Mac, (i) any
change in law or regulation (or any ruling or interpretation related to any
existing law or regulation) that, in the reasonable judgment of such party and
as supported by a written opinion of such party’s retained counsel, renders the
transaction contemplated hereby void, unenforceable or illegal (in whole or in
part) as to such party, (ii) any change in the law, regulations or Financial
Accounting Standards adopted by the Financial Accounting Standards Board (or
other similar accounting rules) that, in the reasonable judgment of such party
and as supported by a written opinion of an independent counsel and/or
accounting firm acceptable to both parties, renders the transaction as
contemplated hereby unsound as to such party, it being understood by the parties
that the treatment of the transaction contemplated hereby as risk management and
the weighting of the Qualified Loans, other than Qualified Participation
Interests and, if applicable, loans in an amount up to the Reserve Amount Total
Limit, in the 20% category for risk-based capital purposes by the Seller and as
off-balance sheet assets by Farmer Mac for capital requirements represents the
accounting treatment contemplated by the parties, or (iii) any change in the
Bank Capital Methodology and Assumptions and Nonbank Financial Institutions
Rating Methodology rating criteria as defined in and published by Standard &
Poor's Financial Services LLC or its successor that, in the reasonable judgement
of Seller renders the transaction as contemplated hereby no longer beneficial
for Seller for risk-based capital purpose, it being understood by the parties
that the treatment of the transaction contemplated hereby as the weighting of
the Qualified Loans, other than Qualified Participation Interest, and, if
applicable, loans in an amount up to the Reserve Amount Total Limit, in the 23%
category for risk-based capital purpose by the Seller.




ARTICLE II


GENERAL COVENANTS OF THE SELLER


Section 2.01. Performance of Obligations. The Seller hereby covenants to keep
and perform faithfully all of the covenants and undertakings contained herein.
  
Section 2.02. Good Standing. The Seller hereby covenants to maintain its current
condition of good standing under all applicable laws and regulations and to
commit no act that would alter the status of the Seller as represented in
Section 6.03 hereof.





CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

9



Section 2.03. Further Assurances. The Seller shall, subject to applicable
confidentiality requirements, execute and deliver or cause to be executed and
delivered to Farmer Mac now, and at any reasonable time or times hereafter at
the request of Farmer Mac, all documents, instruments, letters of direction,
notices, reports, acceptances, receipts, consents, waivers, affidavits and
certificates as Farmer Mac may reasonably request, in form satisfactory to
Farmer Mac in order to consummate fully all of the transactions contemplated
hereunder.


Section 2.04. Sale, Transfer or Pledge of Portfolio or Servicing Rights. During
the Commitment Term, the Seller may not pledge or hypothecate all or any portion
of any Qualified Loan or the Portfolio or any of the rights associated with the
Portfolio and the Qualified Loans except for Permitted Liens. Notwithstanding
the foregoing, Farmer Mac shall not be obligated to purchase any Qualified Loan
hereunder unless and until such Qualified Loan is free and clear of any pledge
or security interest, including any Permitted Liens. The Seller may sell or
transfer the Portfolio or the servicing rights associated with the Qualified
Loans only under the terms set forth below.


(a) Farmer Mac will approve the sale or transfer of the Portfolio only if all of
the Qualified Loans in the Portfolio are sold or transferred to a purchaser or
transferee that is reasonably acceptable to Farmer Mac and that agrees to assume
all of the Seller’s obligations hereunder pursuant to a written agreement among
the Seller, Farmer Mac and such successor party. If the Seller transfers or
sells the Portfolio but retains the right to service the Qualified Loans, the
written agreement among the Seller, Farmer Mac and the successor party shall
also provide that the payment of the Standby Purchase Commitment Fee shall
remain a corporate obligation of the Seller.


(b) Farmer Mac will approve the sale of the servicing rights associated with the
Qualified Loans only if such servicing is sold (a) with respect to all Qualified
Loans and (b) to one successor servicer reasonably acceptable to Farmer Mac that
agrees, pursuant to a written agreement among the Seller, Farmer Mac and such
successor servicer, to the obligations of the Seller set forth herein.


(c) Any sale or transfer of the Portfolio or the rights associated with the
Portfolio will be subject to a transfer fee of 5 basis points (0.05%) per annum
of the aggregate outstanding unpaid principal balance of the Qualified Loans in
the Portfolio, to be payable out of the future cash flows on the Qualified
Loans.


(d) Upon such transfer, the Seller shall have no further right to include
additional Qualified Loans in the Portfolio.


Section 2.05. Indemnification. The Seller shall indemnify and hold Farmer Mac
harmless from and against any and all losses, claims, damages, liabilities and
expenses (including reasonable costs of investigation) (excluding any and all
losses, claims, damages, liabilities and expenses related to any delinquency in
payment for ninety (90) or more consecutive days or other material non-monetary
default of a Qualified Loan, except to the extent such losses, claims, damages,
liabilities or expenses are caused directly by Seller’s negligent servicing
practices) (collectively, “Losses”) to which Farmer Mac may become subject



CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

10

insofar as such Losses arise out of or are based upon (i) the Seller’s
performance of its servicing obligations set forth in this Commitment with
respect to the Qualified Loans in the Portfolio prior to sale of the Qualified
Loans to Farmer Mac or (ii) a final adjudication of, including any settlement
of, any outstanding litigation described in Exhibit C attached to this
Commitment. This covenant to indemnify and hold harmless shall survive the sale
of the Qualified Loans to Farmer Mac.


Section 2.06. Original Principal Balance. Notwithstanding any other provision of
this Commitment, the Seller shall not deliver a Flex Qualified Loan to Farmer
Mac for sale if the original principal balance of such Qualified Loan does not
meet Farmer Mac’s maximum dollar purchase limitations, in effect as of the
Delivery Date, for the purchase of similar Qualified Loans, determined in
accordance with the Charter Act.


Section 2.07. Seller Status. The Seller shall deliver all applications,
instruments and other documents reasonably requested by Farmer Mac to maintain
its status as a Farmer Mac approved seller and servicer.


Section 2.08.     Lien Status of Qualified Loans. The Seller represents and
warrants that each loan listed as “secured” in a Qualified Loan Schedule signed
by both parties is secured by a validly recorded, filed and perfected lien
mortgage shared pari passu and pro rata by the lenders that are parties to the
mortgage on the real property securing the Qualified Loan.


Section 2.09. Change in Risk Rating Methodology. The Seller shall deliver
written notice to Farmer Mac within 30 days after the occurrence of any of the
following material changes to the Seller’s Risk Rating Methodology: (1) any
material change to the weighting of the risk rating criteria; and (2) any
material change in the criteria in the risk rating.




ARTICLE III


COVENANTS OF FARMER MAC


Section 3.01. Commitment to Purchase Qualified Loans. Farmer Mac hereby
covenants to purchase the Qualified Loans in the Portfolio in accordance with
the provisions of this Commitment.


Section 3.02. Performance of Obligations. Farmer Mac hereby covenants to keep
and perform faithfully all of the covenants and undertakings contained herein.
  
Section 3.03. Good Standing. Farmer Mac hereby covenants to maintain its current
condition of good standing under all applicable laws and regulations and to
commit no act that would alter the status of Farmer Mac as represented in
Section 7.02 hereof.




ARTICLE IV


PRE-DELIVERY OBLIGATIONS OF THE SELLER





CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

11

Section 4.01. Payment of Standby Purchase Commitment Fees. With respect to each
Qualified Loan listed on a Qualified Loan Schedule signed by both parties, the
Seller shall pay to Farmer Mac in immediately available funds, by 12:00 noon
(eastern time), on the seventh Business Day of each month, an amount sufficient
to pay the Standby Purchase Commitment Fee. If such funds are not received by
Farmer Mac by 12:00 noon (eastern time) on such seventh Business Day, the Seller
shall pay interest to Farmer Mac on such overdue amount at a rate equal to the
federal funds rate. The Seller’s obligation to pay the Standby Purchase
Commitment Fee shall begin in the month immediately following the Effective Date
with respect to each Qualified Loan and end in the month immediately following
the month in which the Commitment Term expires.


Section 4.02. Delivery of Qualified Loan Information. (a) Not later than the
tenth day of the month following the date of execution of this Commitment, the
Seller shall deliver to Farmer Mac the information required to complete a
Qualified Loan Schedule for the Qualified Loans initially to be included in the
Portfolio. Such Qualified Loans shall become part of the Portfolio as of the
Effective Date upon receipt by Farmer Mac of such Qualified Loan Schedule signed
by both Farmer Mac and the Seller. The information required for such Qualified
Loan Schedule shall be delivered in an electronic format acceptable to Farmer
Mac.


(b) The Seller may deliver to Farmer Mac information required to complete
additional Qualified Loan Schedules for any additional Qualified Loans approved
by Farmer Mac that the Seller wishes to add to the Portfolio. The Seller shall
follow the same requirements for completion of the initial Qualified Loan
Schedule. Such additional approved Qualified Loans shall become part of the
Portfolio effective on the Effective Date indicated in the related Qualified
Loan Schedule upon receipt by Farmer Mac of such Qualified Loan Schedule signed
by both Farmer Mac and the Seller. The Standby Purchase Commitment Fee with
respect to any such additional Qualified Loans shall be due and payable
beginning in the month following the month in which the related Effective Date
occurs.


(c) The Seller may deliver to Farmer Mac information required to complete
additional Qualified Loan Schedules for any additional Qualified Loans Seller
wishes to substitute for any existing Qualified Loan in the Portfolio. Such
substitution shall be subject to (i) the substituting Qualified Loan shall have
a Facility Rating at the time of substitution equal to or better than the
Qualified Loan being substituted or (ii) Farmer Mac’s approval of the new
Qualified Loan, which shall not be unreasonably withheld or delayed. The Seller
shall follow the same requirements for completion of the initial Qualified Loan
Schedule. Such substitute Qualified Loans shall become part of the Portfolio
effective on the Effective Date indicated in the related Qualified Loan Schedule
upon receipt by Farmer Mac of such Qualified Loan Schedule signed by both Farmer
Mac and the Seller. The Standby Purchase Commitment Fee with respect to any such
substitute Qualified Loans shall be due and payable beginning in the month
following the month in which the related Effective Date occurs. The Seller may
not otherwise remove a Qualified Loan from the Portfolio without the prior
written consent of Farmer Mac; except, that, (I) if, in connection with the
refinance of any Qualified Loan in the ordinary course of business, the Borrower
elects to have the loan sold to Farmer Mac pursuant to the Servicing Agreement,
such Qualified Loan shall be removed from the Portfolio following notice thereof
from CFC to Farmer Mac and neither party shall have any obligation with respect
thereto hereunder, or (II) if the Seller refinances, restructures or modifies
any Qualified Loan without the written consent of Farmer Mac or in a manner that
is not authorized under Section 5.01(d) of the Servicing Agreement (except as to
subpart (ii) thereof with respect to interest rate conversions or repricings





CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

12

in the ordinary course of business, and subpart (vii) thereof) , such Qualified
Loan shall be removed from the Portfolio and Farmer Mac shall not be obligated
to purchase such restructured or modified Qualified Loan. Loan modifications
include, but are not limited to, situations where the obligations related to a
Qualified Loan are assumed by a new borrower or new guarantor through the
acquisition of the original borrower’s or guarantor’s assets and liabilities,
whether such acquisition is accomplished via purchase or some other form of
corporate merger or consolidation.


(d) If the Seller renews a loan that was included in the Portfolio and has
matured, such loan may become part of the Portfolio, without Farmer Mac’s prior
review and approval, effective on the related Effective Date indicated on a
Qualified Loan Schedule delivered by the Seller to Farmer Mac that contains the
required information about the renewed loan; provided that the principal balance
of the new loan does not exceed 100% of the unpaid principal balance of the
Qualified Loan prior to maturity and renewal. A Qualified Loan may be renewed
and added to the Portfolio under this subsection 4.02(d) up to a maximum of two
times, after which any such renewed loan may only be added to the Portfolio upon
Farmer Mac’s prior review and approval and signing of a Qualified Loan Schedule.
With respect to each renewed loan added to the Portfolio pursuant to this
subsection 4.02(d), the Seller and Farmer Mac agree that Farmer Mac shall have
the right, at any time for a period of 12 months after a loan’s Effective Date,
to review the loan files for and conduct due diligence on such loan to determine
whether it is a Qualified Loan. If Farmer Mac determines, in its sole
discretion, that any such loan was not a Qualified Loan at the time the loan was
added to the Portfolio, the applicable Qualified Loan Schedule shall be revised
to reflect that such loan is not in the Portfolio, and Farmer Mac shall have no
obligation to purchase such loan from the Seller under this Commitment.


Section 4.03. Administration and Servicing of Qualified Loans. (a) The Seller
will service the Qualified Loans in the Portfolio using commercially reasonable
practices and in substantial compliance with the applicable servicing standards
set forth in the sections of Sections 5.01(a) through (f) of the Servicing
Agreement pertaining to the servicing of loans and administration of proceeds,
except as modified by this Commitment. The Seller may conduct such servicing
through the facilities of agents or independent contractors but shall not
thereby be released from any of its duties or responsibilities hereunder.


(b) The Seller must maintain or provide for the maintenance of a Mortgage File
for each Qualified Loan in the Portfolio. The Seller will provide for the
physical segregation of any original Mortgage Notes relating to the Qualified
Loans in the Portfolio and hold such Mortgage Notes in a secure environment in
accordance with generally accepted industry standards for the custody of
mortgage loan documentation. The Seller will maintain or provide for the
maintenance of each Mortgage Note in a fire resistant vault, drawer or other
suitable depository. The Seller is responsible for maintaining accurate
accounting and borrower payment records.


(c) Upon reasonable notice and at any reasonable time during the Commitment Term
and subject to applicable confidentiality requirements, Farmer Mac has the right
to examine any and all books and records that pertain to the Qualified Loans,
any and all accounting reports associated with the Qualified Loans and borrower
remittances, and any other reports and documentation that Farmer Mac considers
necessary to assure that (i) the Qualified Loans meet the terms and conditions
set forth herein and (ii) the Seller is servicing the Qualified Loans in
compliance with Sections 5.01(a) through (f) of the Servicing Agreement and this
Commitment.





CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

13

(d) The Seller shall service delinquent Qualified Loans using commercially
reasonable practices in substantial compliance with Sections 5.01(a) through (f)
of the Servicing Agreement, including timely initiation of loss mitigation
efforts. However, the Seller must sell the delinquent Qualified Loan to Farmer
Mac prior to completion of the foreclosure process (or other comparable
conversion) in accordance with Section 5.01 hereof. If title to the underlying
mortgaged property has transferred to the Seller and no right of rescission by
the borrower exists, the related Qualified Loan is no longer eligible for sale
to Farmer Mac and should be reported as a “payoff” in accordance with the
requirements of Section 4.04.


(e)    The Seller shall service all Qualified Loans, and all other loans to
borrowers of Qualified Loans (“Related Loans”), in a manner that protects Farmer
Mac’s financial interests. In that regard, without Farmer Mac’s prior
concurrence, which concurrence shall not be unreasonably withheld, the Seller
shall not, without limitation, apply funds received, take or defer taking any
servicing action (including restructuring or reamortizing), or waive a
substantive default with respect to any Related Loan if so doing materially
increases the amount of Farmer Mac’s risk of or actual loss with respect to the
relationship (i.e., the Qualified Loan plus all Related Loans).


(f)    With respect to either Qualified Participation Interests or Qualified
Loans that are part of a syndication, the Seller shall provide promptly upon
receipt any notices, requests for consent, or other information received from
the lead lending institution for such Qualified Participation Interest or
Qualified Loan, or from any other participant or lending institutions in the
syndicate, as applicable. To the extent that the Seller is the lead agent or
lead lending institution in the participation arrangement or syndication, as
applicable, the Seller shall provide any such notices, requests for consent, or
other information to Farmer Mac concurrently with the remaining members of the
participation or syndication.


Section 4.04. Reporting Requirements. Not later than the last Business Day of
the month in which a Qualified Loan is added to the Portfolio, the Seller shall
provide a Loan Setup File to Farmer Mac. Thereafter and until the Qualified Loan
is sold to Farmer Mac or otherwise removed from the Portfolio, the Seller shall
provide a Loan Activity Report to Farmer Mac not later than the seventh Business
Day of each month. In addition, the Seller shall provide a Delinquency Report to
Farmer Mac on or before the tenth day of each calendar month (or if such tenth
day is not a Business Day, the next succeeding Business Day) to the extent that
any of the Qualified Loans included in the Portfolio are delinquent.




ARTICLE V


DELIVERY OF AND PAYMENT FOR QUALIFIED LOANS


Section 5.01. Defaulted Qualified Loans. (a) Subject to the requirements set
forth in this Commitment, the Seller may elect to sell to Farmer Mac, in
exchange for cash, any Defaulted Qualified Loan. The election by Seller to sell
to Farmer Mac any Defaulted Qualified Loan shall not trigger any obligation on
the part of Seller to sell other Defaulted Qualified Loans that are under this
Commitment. Notwithstanding the foregoing, prior to transfer of ownership of a
mortgaged property from the borrower to the Seller as a result of loss
mitigation efforts, a foreclosure proceeding or other comparable conversion, the
Seller shall sell to Farmer Mac the

CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

14

related Defaulted Qualified Loan regardless of the amount of time such Qualified
Loan has been delinquent.


(b)(I)    The purchase price for any Defaulted Qualified Loan shall equal the
unpaid principal balance of the Qualified Loan, as reported to Farmer Mac in
accordance with Section 4.04, in the month in which the Seller elects to sell
such Qualified Loan. The purchase price for a Defaulted Qualified Loan shall not
include accrued or delinquent interest or foreclosure or related costs or
expenses. Liquidation proceeds or other payments with respect to such Defaulted
Qualified Loan shall be applied as follows:


(i)
To the Seller, unpaid interest accruing at the note rate on the Qualified Loan
while held by the Seller, but not to exceed interest accruing through 6 months
following the first delinquency.



(ii)
To the party making protective advances and paying liquidation expenses and REO
expenses, reimbursement for such advances and expenses.



(iii)
To the servicer, unpaid servicing fees accrued during the period Farmer Mac
owned the Defaulted Qualified Loan.



(iv)
To Farmer Mac, unpaid interest accruing at the note rate less the applicable
servicing fee rate on the Qualified Loan from the date purchased by Farmer Mac
until the date of liquidation.



(v)
To Farmer Mac, the outstanding principal amount of the Qualified Loan.



(vi)
To the Seller, unpaid interest accruing at the note rate on the Defaulted
Qualified Loan from the date through which the Seller was paid for the interest
by Farmer Mac until the date Farmer Mac purchased the Defaulted Qualified Loan.



(vii)
To the Seller, default interest accruing while the Seller held the Defaulted
Qualified Loan.



(viii)
To Farmer Mac, the remainder, if any.



(II)    The purchase price for any Defaulted Qualified Loan that is a Qualified
Participation Interest shall equal the unpaid principal balance of the Qualified
Participation Interest, as reported to Farmer Mac in accordance with Section
4.04, in the month in which the Seller elects to sell such Qualified
Participation Interest. The purchase price for a Defaulted Qualified Loan that
is a Qualified Participation Interest shall not include accrued or delinquent
interest or foreclosure or related costs or expenses. Liquidation proceeds or
other payments with respect to the pro rata portion of the loan underlying such
Defaulted Qualified Loan that is a Qualified Participation Interest shall be
applied as follows:

CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

15



(i)
To the Seller, unpaid interest accruing at the note rate on the Qualified
Participation Interest while it was held by the Seller, but not to exceed
interest accruing through 6 months following the first delinquency on the loan.

(ii)
To the party making protective advances and paying liquidation expenses and REO
expenses, reimbursement, on a pro rata basis, for such advances and expenses.

(iii)
To the applicable servicer, their pro rata portions of any unpaid servicing fees
accrued on the underlying loan during the period Farmer Mac owned the Defaulted
Qualified Loan that is a Qualified Participation Interest.

(iv)
To Farmer Mac, the unpaid interest accruing at the note rate less the applicable
servicing fee rate on the Qualified Participation Interest from the date
purchased by Farmer Mac until the date of liquidation.

(v)
To Farmer Mac, the outstanding principal amount of the Qualified Participation
Interest.

(vi)
To the Seller, unpaid interest accruing at the note rate on the Qualified
Participation Interest from the date through which the Seller was paid for the
interest by Farmer Mac until the date Farmer Mac purchased the Qualified
Participation Interest.

(vii)
To the Seller, default interest on a pro rata basis accruing on the underlying
loan prior to Farmer Mac’s purchase of the Defaulted Qualified Loan that is a
Qualified Participation Interest.

(viii)
To Farmer Mac, the remainder, if any.



The purchase proceeds, as well as any reimbursement of a portion of the Standby
Purchase Commitment Fee, as described in Section 5.04, will be disbursed by wire
transfer to the Seller on the first Business Day of the month following Farmer
Mac’s confirmation of receipt of a completed Purchase Request and Certification
as described in subsection (c) below. The parties acknowledge and agree that so
long as the Seller is servicer of the Qualified Loan and to the extent any funds
in the Collection Account (as defined in the Servicing Agreement) are allocable
to Seller’s pro rata portion of the Qualified Loan, Seller shall be entitled at
any time to withdraw such funds, as such funds are not required to be deposited
in such Collection Account.


(c)    No later than the seventh Business Day of any month in which the Seller
elects to sell Defaulted Qualified Loans to Farmer Mac, the Seller will do the
following:


(i)    deliver a Purchase Request and Certification electronically and in hard
copy, in the form of Exhibit B attached hereto, listing the Farmer Mac loan
number and unpaid principal balance of the Qualified Loans that have become
Defaulted Qualified Loans that the Seller wishes to sell to Farmer Mac either as
whole loans or participation interests. The Purchase




                 

CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

16

Request and Certification shall be delivered to Farmer Mac via facsimile
transmission (number 202-872-7713).


(ii)prepare and deliver the Mortgage File, as well as original executed versions
of each Mortgage Note in the Mortgage File, to Farmer Mac. Only Farmer Mac’s
loan records as reflective of the reports submitted by the Seller under Section
4.04 hereof shall determine the proceeds that the Seller is entitled to receive
for Farmer Mac’s purchase of Defaulted Qualified Loans.


(d)    As of its Delivery Date, a Defaulted Qualified Loan sold to Farmer Mac
(or as to which a participation interest is sold to Farmer Mac) shall no longer
be subject to the terms of this Commitment and shall be serviced by the Seller
in accordance with the standard servicing terms of Article V of the Servicing
Agreement. It is the express and specific intent of the parties hereto that the
sale of a Defaulted Qualified Loan sold to Farmer Mac (or as to which a
participation interest is sold to Farmer Mac) as provided herein is and shall be
construed for all purposes as a true and absolute sale of such loan, and shall
provide Farmer Mac with the full benefits of ownership of such loan.


(e)    The Seller and Farmer Mac agree that, if a Defaulted Qualified Loan sold
to Farmer Mac subsequently becomes current in payments under its original terms
without being restructured, Farmer Mac may, in its sole discretion, sell such
Qualified Loan, provided, however, the Seller shall have a right to first
refusal to purchase such Qualified Loan for a price equal to the unpaid
principal balance plus any accrued interest on such Qualified Loan. In the event
of such re-purchase by Seller, such Qualified Loan will thereafter be listed on
the applicable Qualified Loan Schedule and be a part of the Portfolio subject to
this Commitment.


(f)    If the Qualified Loan Schedule indicates that the related pool of
Qualified Loans is subject to Reserve Payments by specifying a Reserve Amount
Total Limit, then no later than the fifth Business Day following the date that a
Defaulted Qualified Loan sold to Farmer Mac becomes a Liquidated Qualified Loan,
Seller will pay to Farmer Mac any related Reserve Payment.


Section 5.02. Flex Qualified Loans. (a) Subject to the requirements set forth in
this Commitment, the Seller may elect to sell to Farmer Mac, from time to time,
at any time during the Commitment Term, in exchange for cash, some or all Flex
Qualified Loans, subject to Farmer Mac’s then-current requirements for its Cash
Window Program for cash purchases, and any other terms mutually agreed between
the parties at the time of sale. Flex Qualified Loans sold to Farmer Mac for
cash pursuant to the terms of this section shall be sold at the price agreed by
Farmer Mac and the Seller at the time of sale based on Farmer Mac’s
then-required net yield for cash window purchases of the same product type as
such Qualified Loans.


(b)    Prior to the removal of a Flex Qualified Loan from the Portfolio, the
Seller will contact Farmer Mac to enter into a mandatory commitment to sell such
Flex Qualified Loan to Farmer Mac in accordance with the procedures set forth
for selling loans in the Servicing Agreement. In the month in which the Seller
elects to sell Flex Qualified Loans to Farmer Mac, the Seller will report, in
accordance with the loan level reporting requirements set forth in Section 4.04,
the removal of the Qualified Loan from this Commitment by reporting a zero
unpaid principal balance.







CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

17

(c)    The Seller shall sell Flex Qualified Loans pursuant to subparagraph (a)
in the month in which the Qualified Loan is removed from this Commitment.


(d)    No later than the last Business Day of the month of the sale to Farmer
Mac of Flex Qualified Loans, the Seller shall supply to Farmer Mac a Loan Setup
File including each such Flex Qualified Loan.


(e)    As of its Delivery Date, a Flex Qualified Loan sold to Farmer Mac (or as
to which a participation is sold to Farmer Mac) shall no longer be subject to
the terms of this Commitment and shall be serviced by the Seller in accordance
with the standard servicing provisions of Article V of the Servicing Agreement.


Section 5.03. [RESERVED].


Section 5.04. Mandatory Flex Participation Interests. (a) Upon election by the
Seller to deliver a Flex Qualified Loan to Farmer Mac pursuant of this
Commitment, Farmer Mac shall be entitled to perform such due diligence as to
allow it to determine the value of the related mortgaged property at the time of
purchase by Farmer Mac. In the event that (i) Farmer Mac determines that the
outstanding principal balance of such Qualified Loan exceeds the maximum
loan-to-value ratio for eligibility for the appropriate Farmer Mac program at
the time of purchase by Farmer Mac and (ii) if applicable, such Qualified Loan
is not insured or guaranteed by a qualified mortgage insurer approved by Farmer
Mac, Farmer Mac shall so notify the Seller and shall purchase only a pro rata
participation interest in such Qualified Loan. Such pro rata participation
interest shall be calculated to result in the loan-to-value ratio (based on an
appraisal) of Farmer Mac’s participation interest being equal to the maximum
loan-to-value ratio for eligibility for the appropriate Farmer Mac loan product.


(b)    In the event that Farmer Mac accepts delivery of only a participation
interest in a Qualified Loan as described in paragraph (a) above, Farmer Mac
shall reimburse the Seller for a portion of the Standby Purchase Commitment Fee
collected with respect to such Qualified Loan. The amount of reimbursement due
to the Seller as described in the preceding sentence shall be the difference
between (A) the amount of Commitment Fee collected over the preceding twelve
(12) months and (B)(I) the amount in the preceding clause (A) times (II) the
pro-rata percentage of the participation interest purchased by Farmer Mac
relative to the outstanding balance of the Qualified Loan at the time of Farmer
Mac’s purchase of such participation interest.


Section 5.05. Custodian. (a) For any Qualified Loan purchased by Farmer Mac
under Article V hereof and unless Farmer Mac has directed otherwise, Seller
shall act as custodian for the Mortgage File for such Qualified Loan. The
Participation Custodian shall manage all aspects of the custodial process for
the Mortgage File, including:


(i)Maintaining the Mortgage File separate from all other loan files owned or
serviced by the Seller, and maintaining books and records for each Qualified
Loan serviced by it which shall be clearly marked in its loan servicing system
to reflect the sale of the Qualified Loan and the ownership of each Qualified
Loan by Farmer Mac;





CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

18

(ii)Maintaining the Mortgage File in a secure location, in accordance with the
Seller’s customary business practices; and


(iii)Generating custodian reports or performing other custodial duties as may
reasonably be requested by Farmer Mac.


(b)    Seller shall hold Farmer Mac and its officers and employees harmless from
any liability, loss, or damage in connection with the loss, theft, or
destruction of any Mortgage Files while such Mortgage Files are in the
possession, custody or control of the Seller pursuant to this Section 5.05.


(c)If Farmer Mac has notified the Seller that an entity other than the Seller
shall serve as custodian of the Mortgage File for such Qualified Loan in
accordance with this Section 5.05, the Seller agrees to cooperate with Farmer
Mac and the designated custodian to transfer the Mortgage File and all of its
contents and take such other commercially reasonable action that Farmer Mac
determines in its sole discretion is necessary or appropriate to transfer
custody of the Mortgage File to the designated custodian.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller represents and warrants that:


Section 6.01. Seller’s Status. As of the date of this Commitment and each
Effective Date:


(a)    Each loan listed in a Qualified Loan Schedule is a Qualified Loan.


(b)    The Seller is a cooperative association duly organized, validly existing
and in good standing under the laws governing its creation and existence and
with the requisite power and authority to conduct its business as it is
currently being conducted; the Seller holds all licenses, certificates and
permits necessary for the conduct of its business as it is currently being
conducted and is or will be in compliance with the laws of each state in which
any real property securing any Mortgage is located to the extent necessary to
ensure the enforceability of each Qualified Loan.


(c)    The Seller has the requisite power and authority to execute and deliver
this Commitment, to service and administer all the Qualified Loans identified on
each Qualified Loan Schedule in accordance with the terms of this Commitment,
and to take all other actions and execute and deliver all other documents which
are requisite or pertinent to the transactions described in this Commitment. The
persons signing such documents and taking such actions on its behalf have been
duly authorized to do so and such documents and actions are valid, legally
binding and enforceable against the Seller in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other laws affecting the enforcement of creditors’ rights and to general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).







CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

19

(d)    The Seller is not required to obtain the consent of any other Person or
any consents, licenses, approvals or authorizations from, or registrations or
declarations with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Commitment, except for such consents, licenses, approvals or authorizations, or
registrations or declarations, as shall have been obtained or filed, as the case
may be.


(e)    No action, suit or proceeding is pending or, to the best of the Seller’s
knowledge, threatened against it that would prohibit it from entering into this
Commitment or performing its obligations hereunder or, in the reasonable opinion
of the Seller has a reasonable likelihood of resulting in a material adverse
effect on the transactions contemplated hereby.


(f)    The Seller is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default would reasonably be expected to have
consequences that would materially and adversely affect the condition (financial
or otherwise) or operations of the Seller or its respective properties or would
reasonably be expected to have consequences that would materially adversely
affect the performance of the Seller hereunder.


(g)    The execution and delivery of this Commitment by the Seller and the
performance and compliance with the terms of this Commitment by the Seller will
not violate the Articles of Incorporation or Bylaws of the Seller, or constitute
a material default (or an event which, with notice or lapse of time, or both,
would constitute a material default) under, or result in the material breach of,
any material contract, agreement or other instrument to which the Seller is a
party or which may be applicable to the Seller, or any of its assets.


(h)    No Event Default under Section 8.01 below has occurred and is continuing
and no event or circumstance has occurred or exists which, with notice or lapse
of time or both, would constitute an Event Default under Section 8.01 below.


Section 6.02. Showings. The Seller has delivered to Farmer Mac on or prior to
the date of execution of this Commitment an officer’s certificate substantially
in the form set forth in Exhibit A.


Section 6.03.    Fraudulent Conveyance. The performance of the Seller’s
obligations under this Commitment does not constitute a fraudulent conveyance
within the meaning of any bankruptcy, insolvency, reorganization, moratorium or
other similar law affecting the rights of creditors.


Section 6.04.    Portfolio Requirements. As of the Effective Date with respect
to a Qualified Loan, such Qualified Loan has not been purchased or securitized
by Farmer Mac, paid in full (through scheduled payments, prepayments or
otherwise) or otherwise removed from the Portfolio under the terms and
conditions set forth in this Commitment.





CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

20

ARTICLE VII


REPRESENTATIONS AND WARRANTIES OF FARMER MAC


Farmer Mac represents and warrants that:


Section 7.01. Consents and Approvals. No consents or approvals of any Person are
or will be required which have not or will not have been obtained for the
execution and delivery of this Commitment or the performance of any obligations
hereunder.


Section 7.02. Corporate Existence and Power. Farmer Mac is an instrumentality of
the United States, created and existing under the laws of the United States,
duly organized, validly existing and in good standing under the laws governing
its creation and existence, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted and to enter into this Commitment.


Section 7.03. Authorization and Non-contravention. The execution, delivery and
performance by Farmer Mac of this Commitment are within Farmer Mac’s corporate
power and have been duly authorized by all necessary corporate action on the
part of Farmer Mac (no action by its shareholders being required) and will not:
(i) violate or contravene any law, regulation, judgment, injunction, order,
decree or other instrument currently binding on Farmer Mac; or (ii) violate,
contravene or constitute a default under any provision of the Charter Act or of
any agreement, contract, mortgage or other instrument currently binding on
Farmer Mac.


Section 7.04. Binding Effect. This Commitment constitutes a valid and legally
binding agreement of Farmer Mac enforceable against Farmer Mac in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
moratorium or similar laws, or by legal or equitable principles relating to or
limiting creditors’ rights generally.


Section 7.05. Governmental Consents. No consent, approval, authorization or
order of any Governmental Body is required, and no filing need be made with any
Governmental Body, in connection with the execution, delivery and performance by
Farmer Mac of this Commitment or the consummation by Farmer Mac of the
transactions contemplated hereby.


Section 7.06. Compliance with Laws. Farmer Mac is not in violation of any
statute, rule or regulation of any Governmental Body or any order of any court
or arbitrator, the violation of which, considered in the aggregate, could
materially adversely affect the business, operations or properties of Farmer
Mac.


Section 7.07.    Litigation. There are no actions, suits, or proceedings pending
or, to the best knowledge of Farmer Mac, threatened, or any judgment or order
entered against Farmer Mac or its assets in any court or before any Federal,
state, municipal or other governmental department or commission, board, bureau,
agency or instrumentality which is likely to be adversely determined and which
if adversely determined will materially, adversely affect its business or
financial condition or the validity and enforceability of this Commitment or its
ability to perform in accordance with this Commitment.





CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

21

ARTICLE VIII


EVENTS OF DEFAULT


Section 8.01. Seller Events of Default. Any one or more of the following acts or
occurrences by the Seller shall constitute an Event of Default under this
Commitment:


(a)    failure by the Seller to pay the Standby Purchase Commitment Fee or any
Reserve Payment, if applicable, in accordance with the terms of this Commitment;
or


(b)    failure by the Seller to observe or perform any covenant or agreement
contained in Section 2.06 herein; or


(c)    failure by the Seller to observe or perform any other covenants or
agreements set forth in this Commitment or in the Servicing Agreement which
continues unremedied for a period of thirty (30) days after the Seller first
acquires knowledge or receives notice thereof; or


(d)    any covenant, representation, warranty or statement made by the Seller
herein or in any certificate delivered in connection herewith shall prove to
have been incorrect in any material respect when made; provided that if the
incorrect matter as to which such representation or warranty relates is capable
of being cured, it shall not constitute an Event of Default hereunder unless the
Seller fails to correct such matter within thirty (30) days after the Seller
shall first acquire knowledge or receive notice thereof; or


(e)    a decree or order of a court or agency or supervisory authority having
jurisdiction on the premises for the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Seller; or


(f)    the Seller consents to the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings relating to the Seller or all or
substantially all of its property; or


(g)    the Seller admits in writing its inability to pay its debts generally as
they become due, files a petition to invoke any applicable insolvency or
reorganization statute, makes an assignment for the benefit of its creditors, or
voluntarily suspends payment of its obligations.


Section 8.02. Farmer Mac Events of Default. Any one or more of the following
acts or occurrences by Farmer Mac shall constitute an Event of Default under
this Commitment:


(a)    failure to purchase an eligible Qualified Loan or a Qualified
Participation Interest pursuant to the terms of this Commitment or reimburse a
portion of the Standby Purchase Commitment Fee pursuant to Section 5.04(b); or


(b) failure by Farmer Mac to observe or perform any other covenants or
agreements set forth in this Commitment which continues unremedied for a period
of thirty (30) days after Farmer Mac first acquires knowledge or receives notice
thereof; or



CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

22

(c) any covenant, representation, warranty or statement made by Farmer Mac
herein shall prove to have been incorrect in any material respect when made; or


(d) a decree or order of a court or agency or supervisory authority having
jurisdiction on the premises for the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against Farmer Mac; or


(e) Farmer Mac consents to the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings relating to Farmer Mac or all or
substantially all of its property; or


(f) Farmer Mac admits in writing its inability to pay its debts generally as
they become due, files a petition to invoke any applicable insolvency or
reorganization statute, makes an assignment for the benefit of its creditors, or
voluntarily suspends payment of its obligations.




ARTICLE IX


REMEDIES


Section 9.01. Remedies of Farmer Mac. Upon the occurrence of any Event of
Default by the Seller hereunder, unless such Event of Default has been cured,
Farmer Mac may, at its option:


(a)    terminate this Commitment and refuse to accept delivery of additional
Defaulted Qualified Loans for purchase hereunder; and/or


(b)    solely for any Event of Default related to Section 6.01(a) hereunder,
direct the Seller to repurchase the affected Qualified Loan sold to Farmer Mac
by remitting the Repurchase Price to an account designated by Farmer Mac.


Notwithstanding the foregoing, the parties agree and acknowledge that Farmer Mac
is entitled to seek any and all legal and/or equitable remedies that may be
available to Farmer Mac under applicable law for any Seller Event of Default.


Section 9.02. Remedies of Seller. Upon the occurrence of any Event of Default by
Farmer Mac hereunder, the Seller may, at its option, terminate this Commitment;
provided however, that:


(a) Upon an Event of Default under Section 8.02(b), (c) or, in the case of the
appointment of a conservator only, (d), the Seller may terminate this Commitment
only if such Event of Default remains uncured for a period of 30 days following
written notice to Farmer Mac by the Seller.


(b) Upon an Event of Default under 8.02(a), the Seller may: (i) elect to require
that the purchase price be paid by the issuance of an MBS backed by such
Qualified Loan or (ii) terminate this Commitment only if such Event of Default
remains uncured for a period of 30 days following written notice to Farmer Mac
by the Seller.



CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

23

Section 9.03. Remedies Not Exclusive. Unless otherwise expressly provided, no
remedy conferred herein or reserved to any party is intended to be exclusive of
any other available remedy or remedies, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity; provided, however, that in no event
shall either party have any liability to the other party with respect to
consequential damages.


Section 9.04. Delay or Omission Not Waiver. No delay or omission of either party
to exercise any right or remedy provided hereunder upon an Event of Default
(except a delay or omission pursuant to a written waiver) shall impair any such
right or remedy or constitute a waiver of any such Event of Default or
acquiescence therein. Every right and remedy given by this Article IX or by law
to either party may be exercised from time to time, and as often as may be
deemed expedient by either party. In order to entitle either party to exercise
any remedy reserved to such party in this Article IX, it shall not be necessary
to give any notice unless otherwise provided in Sections 9.01 or 9.02.




ARTICLE X


MISCELLANEOUS


Section 10.01. Termination Event; Removal of Qualified Loans from Portfolio.


(a)    Farmer Mac and the Seller each must give the other party written notice
of the occurrence of a Termination Event. In the case of a Termination Event,
such notice shall be accompanied by an opinion of counsel or an opinion of an
independent accounting firm, if applicable, supporting the conclusion that a
Termination Event has occurred. Upon the declaration of the occurrence of a
Termination Event, this Commitment shall terminate only in respect to the
Qualified Loans affected by the Termination Event and be of no further force or
effect.


(b)    If the Qualified Loan Schedule specifies an Optional Removal Trigger for
the related pool of Qualified Loans, then notwithstanding the provisions of
Section 4.02(c), the Seller may remove all (but not part) of a pool of Qualified
Loans identified on a Qualified Loan Schedule from the Portfolio without the
prior written consent of Farmer Mac to the extent that the aggregate unpaid
principal balance of the Qualified Loans remaining in the applicable pool is
less than or equal to the Optional Removal Trigger. Seller shall provide Farmer
Mac with not fewer than thirty (30) days written notice of its intent to remove
a pool of Qualified Loans from the Portfolio pursuant to this Section 10.01(b).
Upon removal of any pool of Qualified Loans from the Portfolio, Farmer Mac shall
not be obligated to purchase any Qualified Loan contained in such pool in the
future under the terms of this Commitment.


Section 10.02. Accounting/Capital Treatment. Neither Farmer Mac nor any of the
directors, officers, employees or agents of Farmer Mac shall be under any
liability for the accuracy, legality or soundness of the Seller’s intended
accounting or capital treatment of the transaction contemplated by this
Commitment or for the Seller’s interpretation of any accounting rules relating
to its intended accounting or capital treatment of this transaction.





CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

24

Section 10.03. Servicing. In connection with the servicing of the Qualified
Loans in the Portfolio, although the Seller agrees to comply (or cause its
subservicer to comply) in all material respects with the applicable servicing
standards set forth in the Servicing Agreement, the parties agree that the
Seller is not servicing the Portfolio for Farmer Mac until the Qualified Loans
are removed from the Portfolio and sold to Farmer Mac.


Section 10.04. Reserved.


Section 10.05. Benefit of Commitment. Any reference to any of the parties to
this Commitment shall be deemed to include the successors and assigns of such
party. All covenants and agreements herein contained are for the benefit of the
parties hereto only, and nothing expressed or implied herein is intended to be
for the benefit of any other Person.


Section 10.06. Amendments and Waivers. No term, covenants, agreement or
condition of this Commitment may be amended, nor any compliance therewith waived
(either generally or in a particular instance and either retrospectively or
prospectively) except by an instrument in writing duly executed and delivered by
the parties hereto.


Section 10.07. Notices. All notices and communications provided for hereunder
shall be in writing and shall be delivered by legible telecopy (receipt
confirmed by telephone) or by a means that guarantees over-night delivery. All
notices and communications shall be addressed as follows.


If to the Seller:


National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, VA 20166
Telephone: 703-467-7402
Facsimile: 703-467-5178
Attn: Andrew Don, Senior Vice President
& Chief Financial Officer


With a copy to:


National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, VA 20166
Telephone: 703-467-1872
Facsimile: 703-467-5651
Attn: Roberta B. Aronson, Esq., Senior Vice President
& General Counsel



CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

25

If to Farmer Mac:


Farmer Mac
Attention: General Counsel
1999 K Street, N.W.
4th Floor
Washington, DC 20006
Facsimile: (202) 872-7713


Section 10.08. Attorneys’ Fees. If a legal action is commenced in connection
with any dispute under this Commitment, the prevailing party shall be entitled
to reasonable attorney fees, costs, and necessary disbursements incurred in
connection with the related action as determined by the court.


Section 10.09. Severability. If any provision of this Commitment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remaining provisions of this Commitment, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


Section 10.10. Multiple Counterparts. This Commitment may be simultaneously
executed in multiple counterparts, all of which shall constitute one and the
same instrument and each of which shall be, and shall be deemed to be, an
original.


Section 10.11. Governing Law. The terms of this Commitment shall be construed
and interpreted in accordance with federal law. To the extent federal law
incorporates state law, that state law shall be the laws of the District of
Columbia, without regard to the conflicts of laws provisions thereof.


Section 10.12. Termination. This Commitment shall terminate on the earlier of
(a) the last day of the Commitment Term, (b) the date upon which the actions
required upon the occurrence of a Termination Event, as set forth in Section
10.01, have been fulfilled by the Seller or Farmer Mac, as applicable, (c) at
Farmer Mac’s or the Seller’s option, as applicable, the date upon which an Event
of Default has occurred with respect to the other party, and (d) the date
specified in a notice of termination delivered by Seller, at Seller’s
discretion, provided such notice is delivered at least two (2) years after the
Effective Date of this Commitment and provides at least six (6) months prior
notice of such termination.


Section 10.13. Time is of the Essence. Time is of the essence for all of the
terms and provisions of this Commitment.




[Remainder of Page Intentionally Blank – Signature Page Follows]

CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

26

IN WITNESS WHEREOF, the parties hereto have caused this Commitment to be duly
executed by their duly authorized officers or representatives as of the date
above first written.


FEDERAL AGRICULTURAL MORTGAGE CORPORATION




By:    /s/ R. DALE LYNCH                            
Name:    R. Dale Lynch
Title:    CFO, EVP
    








NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION




By:    /s/ J. ANDREW DON                            
Name: J. Andrew Don    
Title: Senior Vice President and Chief Financial Officer    



CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

        

EXHIBIT A




OFFICER’S CERTIFICATE
of


_______________________________ (the “Seller”)
[Institution’s Name]


I, ________________, a duly appointed or elected officer of the Seller hereby
certify as follows:


1.
The Seller has the requisite authority under its articles of incorporation and
by-laws (or similar organizational documents) to enter into and perform under
the Long Term Standby Commitment to Purchase (the “Commitment”) between the
Seller and the Federal Agricultural Mortgage Corporation.



2.
The Seller has taken such action, including the adoption of resolutions if
necessary, to authorize the Seller’s entry into and performance under the
Commitment.



3.
The person or persons who signed the Commitment on behalf of the Seller are
authorized to execute and deliver the Commitment on behalf of the Seller.



IN WITNESS WHEREOF, I have signed this Officer’s Certificate this ______ day of
_________, in the year ___________.




By:__________________________________
                        Name:
                        Title:







CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

        

EXHIBIT B
PURCHASE REQUEST AND CERTIFICATION


TO:
[        ]

Farmer Mac
1133 21st Street, N.W.
Suite 600
Washington, D.C. 20036


DATE:
_________ [No later than the 7th business day of the month]



SELLER PURCHASE REQUEST AND CERTIFICATION


Farmer Mac Seller ID:


The following Qualified Loans have become Defaulted Qualified Loans pursuant to
the Long-Term Standby Commitment to Purchase entered into between Farmer Mac and
[NAME OF SELLER] (the “Seller”) as of [DATE] (the “Commitment”). Accordingly,
the Seller certifies that (i) all the information contained in the Qualified
Loan Schedule submitted to the Custodian is correct and (ii) upon payment of the
purchase price, the Seller will transfer an undivided interest in such Qualified
Loans or Qualified Participation Interests to Farmer Mac. Capitalized terms used
but not defined herein shall have the meanings set forth in the Commitment.


Farmer Mac Loan #            Current whole loan UPB    Participation Interest
and %
________________________
________________________
________________________




[NAME]


By:                    
[Authorized Officer]


Contact Person:
Name:
Phone #:
Address:



CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

        

EXHIBIT C
PENDING LITIGATION SCHEDULE




Except as disclosed in the Seller’s Form 10-K filed with the U.S. Securities and
Exchange Commission on August 26, 2015, none.





CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

        

EXHIBIT D
Qualified Loan Schedule: [Name of Seller and Related Pool
Identifier]    Effective Date: [Fill in date]

Loan Advance     Interest     Effective Date      FAMC      Commitment     
Maturity     Payment          
Loan Number     Borrower Name     Date    Rate
Type    Balance    Participation     Fee Rate     Date    Frequency         
Total Number of Loans:    [_____]    Weighted Average Commitment
Fee:    [_______]%    Total Scheduled Balance of Loans:    $[________]


The loans listed in this Qualified Loan Schedule (“QLS”) have been included in
the Seller’s Portfolio under the Long Term Standby Commitment to Purchase
Agreement between Farmer Mac and the Seller (the “Commitment”) based on
information provided to Farmer Mac by the Seller. Seller acknowledges that the
due diligence procedures Farmer Mac performs prior to signing a QLS vary
depending on the characteristics of the loans nominated by the Seller for
inclusion in the Portfolio and do not necessarily include a review of loan files
by Farmer Mac for conformity with Farmer Mac’s requirements. The Seller further
acknowledges that it remains fully obligated under its representations and
warranties with respect to each of the loans listed on this QLS, as set forth in
Section 6.01 of the Commitment, and subject to the remedies for any breach of
those representations and warranties.


The Seller acknowledges that payment of the Standby Purchase Commitment Fee and
submission of the monthly loan activity report are due on or before the 7th
Business Day of each month, beginning the month after the month of the Effective
Date. Failure to pay the Standby Purchase Commitment Fee in accordance with the
terms of the Commitment requires interest to be paid on any overdue amount and
constitutes an Event of default for which Farmer Mac may terminate the
Commitment. The Seller certifies that the information contained in this
Qualified Loan Schedule is accurate.


Optional Removal Trigger Percentage:______ (if none specified, then 0%)
Reserve Amount Total Limit:_______ (if none specified, then 0%)


[Name of Seller]
Signature:
Name:
Title:


Federal Agricultural Mortgage Corporation
Signature:
Name:
Title:


QUALIFIED LOAN SCHEDULE



CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

        

EXHIBIT E
FILE SPECIFICATIONS FOR LOAN SETUP FILE


LONG TERM STANDBY COMMITMENT, BASIC SETUP FILE
 
 
 
 
Field Number
Field Name
Format Example
Description
1
Coop ID
DC001
Alphanumeric RUS Cooperative ID
2
Coop Name
FMAC Example Coop
Name of Cooperative
3
Loan Numbers
DC00190000001
Alphanumeric loan identification number (specified by counterparty)
4
Facility Type
PC
Type of Loan Program (PC = Standby; LUM = Loan Purchase)
5
Unpaid Principal Balance
2093377.20
Outstanding balance of loan at the time of submissions (just the portion
participated to Farmer Mac)
6
Pool Effective Date
8/1/2015
Effective date of the purchase commitment
7
Maturity Date
8/1/2025
Date the loan matures
8
Amortization End Date
8/1/2030
Final amortization end date (must be equal to or greater than maturity)
9
Amortization Basis
Level Debt
Type of amortization (Level Debt, Interest Only, Level Principal, Custom)
10
Payment Frequency
6
Number of months between interest and principal payments (Annual=12,
Semi-annual=6, Quarterly=3, Monthly=1)
11
Interest Rate Term
1.00
Years interest rate is fixed
12
Remaining Loan Term
10.00
Years remaining until last payment
13
Interest Rate Set Date
9/1/2014
Date the interest rate was last set
14
Annual Commitment Fee Rate
.0020
Annualized fee paid to Farmer Mac to commit to purchase loan
15
Current Note Rate
.0400000
The note rate at the time of submission
16
Loan Advance Date
8/1/2013
Date the loan was originally settled or originated
17
Interest Payment Type
LTF
Type of interest rate product (LTV or variable and LTF or fixed)
18
Day Count Convention
30/360
Loan accounting day count convention (30/360, ACT/360, 30/365, ACT/365, ACT/ACT)
19
Next Repricing Date
9/1/2016
Next date on which the loan will change its rate (Adjustable only)
20
Reset Margin
.0250000
Amount of margin added to index value at the time of reset (Adjustable only)
21
Rate Reset Index
1ML
Index to which the loan's rate will change (Adjustable only; "Internal" if
internal, non-published index)
22
Loan Participation
0
Farmer Mac is participating only on a portion of the note (boolean; 0 = no and 1
= yes)
23
Percent Participation
.50
Percentage of total loan that Farmer Mac is a participant




CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

        

EXHIBIT F
FILE SPECIFICATIONS FOR LOAN ACTIVITY REPORT


LTSPC & Security, Periodic File
Field Number
Field Name
Type
Max Length
Format Example
Description/ Comments
1
Coop ID
AN
50
DC001
Alphanumeric RUS Cooperative ID
2
Loan Number
AN
50
DC00190000001
Alphanumeric loan identification number (specified by counterparty)
3
Prior Month Balance
Numeric
32
1000000
Balance of the loan or participation amount at the beginning of the period
before any payments applied (i.e., first of month)
4
Ending Period Balance
Numeric
32
1000000
Balance of the loan or participation amount at the end of the period after any
payments applied (i.e., end of month)
5
Current Note Rate
Numeric
32
.0360000
Current effective interest rate of note at the beginning of the period
6
Accrued Interest
Numeric
32
3000
Amount of accrued interest during the monthly period
7
Delinquency Code
Numeric
2
1
Loan past due indicator at end of period
8
Periodic Report Date
Date
10
8/1/2015
Date of the reporting period (always first of month)
9
Commitment Fee
Numeric
32
8/1/2030
Amount of commitment fee paid to Farmer Mac for month (on a 30/360 basis:
beginning balance * fee rate / 12)
10
Action Code
Numeric
3
50
Code corresponding to servicing actions or payoffs
11
Last Payment Effective Date
Date
10
7/31/2015
Date the loan last paid principal and/or interest (used to evaluate days past
due)





LEGEND ONE: ACTION CODE
 
LEGEND TWO: DELINQUENCY CODE
0
No Action Code
 
1
Current
10
Delinquent Loan Purchase by Farmer Mac
 
2
30-59 Days Delinquent
20
Loan Paid Off
 
3
60-89 Days Delinquent
30
Removed Loan from LTSC (with consent from FAMC)
 
4
90+ Days Delinquent
40
Modified LTSC Loan (Seller will add Loan to Setup File)
 
5
Foreclosure
50
New Loan Added to LTSC (Seller will add to Setup File)
 
6
Bankruptcy
60
Repriced LTSC Loan (Loan Number Updated)
 
7
REO
 
 
 
8
Ready to purchase






CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

        

EXHIBIT G
FILE SPECIFICATIONS FOR DELINQUENCY REPORT


DISTRESSED LOAN REPORTING - ALL PRODUCTS
Field Number
Field Name
Type
Max Length
Format Example
Description/ Comments
GENERAL DELINQUENCY SECTION
1
Loan Number
AN
50
123456
Unique Loan number assigned by Farmer Mac
2
Report Date
Date
19
MM/DD/YYYY
Delinquency Reporting Date
3
Borrower Last Name
AN
50
Text
Last Name\ Entity Name of First Borrower Listed on Related Borrower Setup File
4
Payment Due Date
Date
19
MM/DD/YYYY
Date the Original Delinquent Payment was Due
5
Delinquency Status Code
Numeric
11
300
Legend One*
6
Delinquency Reason Code
Numeric
11
300
Legend Two*
9
Servicer Comments
Memo
512
Text
Completed by Central Servicer




CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

2





APPENDIX A


LEGEND ONE:
 
 
Code
Delinquency Status
Delinquency Reason Description
1
Pending Action
Delinquency is being resolved by servicer, but no formal action has been taken.
2
Foreclosure
The servicer has referred the case to an attorney to take legal action to
acquire the property through a foreclosure sale.
3
Chapter 7 Bankruptcy
The mortgagor(s) has filed for bankruptcy under Chapter 7 of the Federal
Bankruptcy Act.
4
Chapter 11 Bankruptcy
The mortgagor(s) has filed for bankruptcy under Chapter 11 of the Federal
Bankruptcy Act.
5
Chapter 12 Bankruptcy
The mortgagor(s) has filed for bankruptcy under Chapter 12 of the Federal
Bankruptcy Act.
6
Chapter 13 Bankruptcy
The mortgagor(s) has filed for bankruptcy under Chapter 13 of the Federal
Bankruptcy Act.
7
Forbearance
The servicer has authorized a temporary suspension of payments or a repayment
plan that calls for periodic payments of less than the scheduled payment,
periodic payments at different intervals, etc. to give the mortgagor(s)
additional time and a means for bringing the mortgage current by repaying all
delinquent installments.
8
Preforeclosure Sale
The mortgagor(s) plans to pursue a preforeclosure sale (a payoff of less than
the full amount of our indebtedness) to avoid the expenses of foreclosure
proceedings.
9
Drug Seizure
The Department of Justice has decided to seize (or has seized) a property under
the forfeiture provision of the Controlled Substances Act.
10
Refinance
The servicer is pursuing a modification arrangement whereby the existing first
mortgage is refinanced (paid off) with the proceeds of the new mortgage arranged
by us.
11
Assumption
The servicer is working with the mortgagor(s) to sell the property by permitting
the purchaser to pay the delinquent installments and assume the outstanding debt
in order to avoid a foreclosure.
12
Modification
The servicer is working with the mortgagor(s) to renegotiate the terms of the
mortgage in order to avoid foreclosure.
13
Charge-Off
The Servicer is determining whether it is in our best interests to pursue
collection efforts or legal actions against the mortgagor(s) (because of a
reduced value for the property, a low outstanding mortgage balance, or the
presence of certain environmental hazards on the property).
14
Third-Party Sale
We authorized a foreclosure bid equal to the “fair market value” of a property
(instead of the “total indebtedness”) in order to encourage third party bidding
at the foreclosure sale.
15
Probate
The servicer is waiting to pursue (or complete) foreclosure action because
proceedings required to verify a deceased mortgagor’s will are in process.
16
Deed-in-Lieu
We authorized the servicer to accept a voluntary conveyance of the property
instead of initiating foreclosure proceedings.


CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

3

17
Assignment
Use this code to indicate that a mortgage is in the process of being assigned to
the insurer or guarantor.
18
REO
Use this action code for REO
 
 
 
LEGEND TWO:
 
 
Code
Delinquency Reason
Delinquency Reason Description
1
Curtailment of Income
The delinquency is attributable to a reduction in the mortgagor’s income, such
as a garnishment of wages, a change to a lower paying job, reduced commissions
or overtime pay, loss of a part- time job, low commodity prices, etc. The
mortgagor(s) is expected to recover from such a set-back.
2
Excessive Obligations
The delinquency is attributable to the mortgagor’s having incurred excessive
debts (either in a single instance or as a matter of habit) that prevent him or
her from making payments on both those debts and the mortgage debt. The
mortgagor(s) is expected to recover if debt obligations are reduced.
3
Farm Management/ Business Failure
The delinquency is attributable to having a reduction in income that are the
direct result of the farming operation not remaining a viable entity or, at
least, unable to generate sufficient cash to meet mortgage obligations.
4
Death of Principal mortgagor(s)
The delinquency is attributable to the death of the principal mortgagor(s).
5
Illness of Principal mortgagor(s)
The delinquency is attributable to a prolonged illness that keeps the principal
mortgagor(s) from working and generating income.
6
Illness of mortgagor(s) Family Member
The delinquency is attributable to the principal mortgagor’s having incurred
extraordinary expenses as the result of the illness of a family member.
7
Death of mortgagor(s) Family Member
The delinquency is attributable to the principal mortgagor’s having incurred
extraordinary expenses as the result of the death of a family member.
8
Marital Difficulties
The delinquency is attributable to problems associated with a separation or
divorce, such as a dispute over ownership of the property, a decision not to
make payments until the divorce settlement is finalized, a reduction in the
income available to repay the mortgage debt, etc.
9
Abandonment of Property
The delinquency is attributable to the mortgagor’s having abandoned the property
for reason(s) that are not known by the servicer (because the servicer has not
been able to locate the mortgagor(s)).
10
Property Problem
The delinquency is attributable to the condition of the improvements or the
property (substandard construction, expensive and extensive repairs needed,
subsidence of sinkholes on property, impaired rights of ingress and egress, etc.
) or the mortgagor(s) dissatisfaction with the property or the neighborhood.
11
Inability to Sell Property
The delinquency is attributable to the mortgagor’s having difficulty in selling
the property.
12
Inability to Rent Property
The delinquency is attributable to the mortgagor’s needing rental income to make
the mortgage payments and having difficulty in finding a tenant.
13
Military Service
The delinquency is attributable to the principal mortgagor’s having been called
to active duty status and his or her military pay not being sufficient to enable
the continued payment of the existing mortgage debt.
14
Unemployment
The delinquency is attributable to a reduction in income resulting from the
principal mortgagor(s) having lost his or her job.


CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7

--------------------------------------------------------------------------------

4

15
Casualty Loss
The delinquency is attributable to the mortgagor’s having incurred a sudden,
unexpected property loss as the result of an accident, fire, storm, theft,
earthquake, etc.
16
Servicing Problems
The delinquency is attributable to the mortgagor’s being dissatisfied with the
way the mortgage servicer is servicing the loan or with the fact that servicing
of the loan has been transferred to a new servicer.
17
Payment Adjustment
The delinquency is attributable to the mortgagor’s being unable to make a new
payment that resulted from an increase related to a scheduled payment change for
a graduated-payment or adjustable- rate mortgage.
18
Payment Dispute
The delinquency is attributable to a disagreement between the mortgagor(s) and
the mortgage servicer about the amount of the mortgage payment, the acceptance
of a partial payment, or the application of previous payments that results in
the mortgagor(s) refusal to make the payment(s) until the dispute is resolved.
19
Transfer of Ownership Pending
The delinquency is attributable to the mortgagor’s having agreed to sell the
property and deciding not to make any additional payments.
20
Fraud
The delinquency is attributable to a legal dispute arising out of a fraudulent
or illegal action that occurred in connection with the origination of the
mortgage (or later).
21
Unable to Contact Borrower
The reason for the delinquency cannot be ascertained because the mortgagor(s)
cannot be located or has not responded to the servicer’s inquiries.
22
Incarceration
The delinquency is attributable to the principal mortgagor(s) having been jailed
or imprisoned (regardless of whether he or she is still incarcerated).
23
Other
The delinquency is attributable to reasons that are not otherwise included in
this list of applicable codes.








CFC DOC
AA001-G-Farmer(SIGMUNK)
199316-7